Exhibit 10.3



AMENDMENT


This Amendment (the “Amendment”) to the Retirement Agreement between Jeffry O.
Rosenthal (hereinafter “Employee”) and Hibbett Sporting Goods, Inc. (“Hibbett”),
and its predecessors, successors, assigns, affiliates, subsidiaries and related
entities (hereinafter “Employer”), dated May 10, 2019 (the “Retirement
Agreement”), is entered into by Employee and Employer effective December 16,
2019.


WHEREAS, Section 19 of the Retirement Agreement provides that the Retirement
Agreement may be changed or altered only by a writing signed by Employer and
Employee; and


WHEREAS, Employer and Employee wish to amend the Retirement Agreement as set
forth herein.


NOW, THEREFORE, Employer and Employee agree as follows:


FIRST:  Section 3(c) of the Retirement Agreement is amended to read as follows:




(c)
Employee will resign from the Hibbett Sports, Inc. Board of Directors effective
on the Retirement Date.



SECOND:  A new Section 3(j) is added to the Retirement Agreement, which shall
read as follows:




(j)
Employee shall receive an additional Two Hundred Fifty Thousand Dollars and
no/100 ($250,000.00), to be paid in a lump sum, net of applicable tax
withholding, on the First Payment Date.



THIRD:  The sentence immediately following new Section 3(j) of the Retirement
Agreement is amended to read as follows:


For the avoidance of doubt, the payments specified in paragraphs 3(b), 3(d),
3(e), 3(f), and 3(j) above shall not become due and payable to Employee until
all of the following have occurred: (1) the Company has received a copy of
Exhibit A, executed by Employee as of the Retirement Date, (2) the revocation
period described in paragraph 3(e) of Exhibit A has expired, and (3) Employee
has not revoked his execution of Exhibit A (the last day of the applicable
revocation period, the “Release Effective Date”).


FOURTH:  The second sentence of the third paragraph of Section 4 of the
Retirement Agreement is amended to read as follows:


Employer further agrees that Employee shall be released from Sections 5, 6, and
7 of the Nondisclosure-Noncompetition Agreement and from Section 3 of the
Employee Confidential Information Agreement on the twelve (12)-month anniversary
of the Retirement Date, and from Section 4 of the Nondisclosure-Noncompetition
Agreement on the nine (9)-month anniversary of the Retirement Date,
notwithstanding anything to the contrary in the Nondisclosure-Noncompetition
Agreement or the Employee Confidential Information Agreement. 


FIFTH:  The third sentence of the third paragraph of Section 4 of the Retirement
Agreement is deleted.


SIXTH:  The first sentence of the first paragraph of Section 2 of Exhibit A,
General Release Agreement, is amended to delete “and 3(f)” and insert in its
place “3(f), and 3(j)” before “of the Retirement Agreement.”


WITNESS the signatures of the parties to this Amendment as of the date set forth
below.




JEFFRY O. ROSENTHAL
 
HIBBETT SPORTING GOODS, INC.
 
/s/ Jeffry O. Rosenthal
 
 
By:  /s/ David Benck
 
Date: December 16, 2019
 
 
Date: December 16, 2019



End of Exhibit 10.3
